Geo Point Technologies, Inc. Announces LOI to Acquire Kazakh Oil Refinery New oil refinery located in southern Kazakhstan; LOI signals shift of emphasis for Geo Point SALT LAKE CITY, April 5, 2010 Geo Point Technologies, Inc. (OTC Bulletin Board: GNNC), a provider of resources and expertise to resolve environmental compliance problems involving soil and groundwater assessment, monitoring and remediation, disposal and recycling and complete gasoline service station retrofitting, today announced that it has entered into a letter of intent to acquire Sinur Oil LLP.
